UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6679



STEVEN E. TARPLEY,

                                              Plaintiff - Appellant,
          versus


ROBERT J. KUPEC; ROBERT D. RITCHEY; MS.
PULLER; BRUCE BOZMAN; T. MILLINER, Captain; G.
BARNES; DR. REEVES; A. TULL, Lieutenant;
LIEUTENANT HOLLAND; T. J. LEWIS, Officer;
GEORGE KALOROUMAKIS; MR. NASTRI; JOHN DOE,
Hearing Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-02-3461-WMN)


Submitted:   August 28, 2003             Decided:   September 4, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Steven E. Tarpley, Appellant Pro Se. Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Steven E. Tarpley seeks to appeal the district court’s order

denying his motion to recuse the district court judge from hearing

his 42 U.S.C. § 1983 (2000) complaint.         This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).      The order Tarpley seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we dismiss the appeal for lack of jurisdiction.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2